This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1239

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                                Cynthia Ann Maxwell,
                                     Appellant.

                                 Filed June 8, 2015
                                     Affirmed
                                    Ross, Judge

                           Hennepin County District Court
                             File No. 27-CR-11-39117

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Linda M. Freyer, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Rochelle R. Winn, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


      Considered and decided by Reilly, Presiding Judge; Cleary, Chief Judge; and

Ross, Judge.

                       UNPUBLISHED OPINION

ROSS, Judge

     Cynthia Maxwell’s boyfriend suffered second- and third-degree burns because she

threw hot chicken grease in his face. During Maxwell’s first-degree assault trial, the
district court excluded her acquaintances from the courtroom after they repeatedly

asserted weakness in the state’s case in front of jurors during breaks. On appeal after her

conviction, Maxwell maintains that the district court violated her constitutional right to a

public trial. Because Maxwell’s right to a public trial does not diminish the district

court’s authority to jettison apparent jury manipulators, we affirm the conviction.

                                         FACTS

       Minneapolis police responded to an emergency call in December 2011 that

someone had just thrown hot grease in a man’s face. Officers approached the home and

encountered Jeffrey Given, who was in excruciating pain and whose skin was red and

blistering. An ambulance took Given to the hospital, where he was diagnosed with third-

degree burns on his face and chest and second-degree burns on his eyes. He told the

officers that Cynthia Maxwell, his girlfriend of 12 years, threw hot grease in his face. A

witness told the officers that she too saw Maxwell douse Given’s face with chicken

grease that had been heating on the stove.

       The state charged Maxwell with first-degree assault. On the third day of

Maxwell’s March 2014 trial, the district court judge made a record of evicting Maxwell’s

friends and family from the courtroom:

              During the break the deputy brought to my attention that
              defendant’s friends or family were talking out in the hallway
              in the presence of jurors about the case and about the lack of
              evidence, et cetera. They had been warned already once in the
              courtroom or at least once by the same deputy and were told
              they would be kicked out if they continued. The deputy
              brought that to my attention.




                                             2
                     So number 1, we’ve kicked them out of the building.
              But number 2, I’m going to instruct the jury just to disregard
              anything they might have said. Nobody knows what they said.
              But obviously it’s not evidence. Anybody want to say
              anything else?

Maxwell’s attorney did not object to the removal. When the jury returned, the judge

advised jurors to disregard anything they heard the commenters say about the case:

              It was brought to my attention by the deputy that some people
              who were in this courtroom might have been talking out in
              the hallway and might have said things that maybe you --
              some of you maybe overheard. Just want to remind you that
              nothing anybody says that’s not on the witness stand is
              evidence and should not be considered by you for any
              purpose. So I don’t know what was said, if you heard it or
              not, but to the extent you heard anything, just disregard it
              completely.

The jury found Maxwell guilty. The district court sentenced her to 134 months in prison.

       Maxwell appeals.

                                     DECISION

       Maxwell argues that the district court violated her constitutional right to a public

trial by excluding her friends and family from the courtroom. The argument has no merit.

A criminal defendant’s right to a public trial is guaranteed by the Sixth Amendment to

the United States Constitution and Article I, Section 6 of the Minnesota Constitution.

“The requirement of a public trial is for the benefit of the accused; that the public may

see he is fairly dealt with and not unjustly condemned.” Waller v. Georgia, 467 U.S. 39,

46, 104 S. Ct. 2210, 2215 (1984) (quotation omitted). Whether the district court violated

Maxwell’s right to a public trial raises a constitutional question, which this court reviews

de novo. State v. Brown, 815 N.W.2d 609, 616 (Minn. 2012).


                                             3
       Not every courtroom exclusion implicates the accused’s right to a public trial. Id.

We know, for example, that a district court judge’s courtroom exclusion does not

implicate the defendant’s right to a public trial when the judge did not clear the

courtroom of all spectators, the trial remained generally open to the public and press,

members of the public were present during every period of the trial, and the judge

excluded no one improperly. See id. at 617–18; see also State v. Silvernail, 831 N.W.2d
594, 601 (Minn. 2013). This standard informs us that the district court did not interfere

with Maxwell’s right to a public trial. The district court did not clear the entire

courtroom, the trial remained generally open, and the record suggests that some member

of the public attended each trial segment (and Maxwell does not claim otherwise). These

circumstances are not disputed. Our only question—and it is not a difficult one—is

whether the exclusions were proper.

       We hold that the district court did not improperly exclude Maxwell’s family and

friends from the courtroom. It is well established that “a trial court may, in the

appropriate exercise of its discretion, exclude spectators when necessary to preserve order

in the courtroom.” State v. Ware, 498 N.W.2d 454, 458 (Minn. 1993). The district court

excluded Maxwell’s companions only after they engaged in improper communication

around jurors, they were warned that they would be excluded if they continued that

conduct, and they continued that conduct. The defendant is not the only party in a

criminal trial, and the state, representing the people, has a right to an unmanipulated jury.

Because the exclusion was proper, it suggests neither an abuse of the district court’s

discretion nor a violation of Maxwell’s right to a public trial.


                                              4
       Maxwell provided us with a supplemental, pro se brief that states concerns about

her decision to proceed to trial rather than plead guilty and about her sentence. Because

she does not support these concerns with any arguments or legal authority, we will not

address them substantively. See State v. Bartylla, 755 N.W.2d 8, 22 (Minn. 2008) (“We

will not consider pro se claims on appeal that are unsupported by either arguments or

citations to legal authority.”).

       Affirmed.




                                           5